COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00193-CV


ONCOR ELECTRIC DELIVERY                                               APPELLANT
COMPANY LLC

                                         V.

N.S. BETTINGER                                                          APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-001645-2

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a timely notice of appeal from the trial court’s March 8, 2018

“Final Judgment.” The trial court subsequently vacated both the partial summary

judgment and final judgment and abated the case, while it still had plenary

jurisdiction over the case.



      1
       See Tex. R. App. P. 47.4.
      On July 2, 2018, we informed the parties that it appeared the trial court’s

order vacating both the partial summary judgment and final judgment and abating

the case rendered this appeal moot and that the appeal would be dismissed as

moot unless, on or before July 12, 2018, any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal. Appellant

responded, agreeing that the appeal should be dismissed as moot.

      Therefore, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: July 19, 2018




                                        2